Citation Nr: 1829241	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for traumatic brain injury (TBI).

2.  Entitlement to a compensable disability rating for tension headaches.

3.  Entitlement to a compensable disability rating for scar residuals of pilonidal cyst.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to March 2013.

This case comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction is currently with the Muskogee, Oklahoma RO.

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  At the hearing, the Board took jurisdiction of the issue of entitlement to TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2016 and October 2016, the Veteran and his representative submitted statements indicating the Veteran wished to withdraw his appeals concerning the issues of entitlement to compensable disability ratings for TBI, scar residuals of pilonidal cyst, and tension headaches.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning entitlement to a compensable disability rating for TBI.

2.  On September 30, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning entitlement to a compensable disability rating for tension headaches.

3.  On October 14, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning entitlement to a compensable disability rating for scar residuals of pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to a compensable disability rating for TBI.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to a compensable disability rating for tension headaches.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to a compensable disability rating for scar residuals of pilonidal cyst.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received on September 30, 2016, the Veteran's representative stated that the Veteran wished to withdraw his claim of entitlement to compensable ratings for TBI and tension headaches.  Then, in correspondence received on October 14, 2016, the Veteran's representative stated that the Veteran wished to withdraw his claim of entitlement to a compensable rating for scar residuals of pilonidal cyst.  Accordingly, the Board finds that the Veteran's withdrawal of his appeal concerning these claims was well-informed; thus, the Board no longer has jurisdiction to review these issues and the appeal, as it pertains to these issues, is dismissed. 38 U.S.C. § 7105(b)(2).


ORDER

The appeal concerning entitlement to a compensable disability rating for TBI is dismissed.

The appeal concerning entitlement to a compensable disability rating for tension headaches is dismissed.

The appeal concerning entitlement to a compensable disability rating for scar residuals of pilonidal cyst is dismissed.


REMAND

Also on appeal is the Veteran's claim for TDIU.  The Veteran asserts that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.

The Board took jurisdiction of the issue of entitlement to a TDIU at the May 2016 hearing, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.

At an August 2016 VA PTSD examination, the Veteran indicated that he was working towards completion of a bachelor's degree in business and he expected to complete coursework in December 2016; he further indicated that he intended to go into business for himself after graduating.

Given these statements, the Board finds that this claim must be remanded for additional evidentiary development.  On remand, the AOJ should request that the Veteran submit an updated VA Form 21-8940 to obtain up-to-date information concerning the Veteran's employment and educational history since discharge from military service.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit updated information regarding his employment and education history since discharge from military service.  To this end, request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, readjudicate the Veteran's claim for TDIU.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


